DETAILED ACTION
The instant application having Application No. 17/192293 filed on 03/04/2021 is presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10986486 B2. The limitations recited in claims 1-20 of the instant application are either obvious over or anticipated by the scope of the limitations as in claims 1-20 of U.S. Patent No. 10986486 B2. 

Instant Application
US Patent 10986486 B2
Claim 1

A method comprising: 

connecting a Radio Access Network (RAN) element to one or more gateways, wherein each gateway is associated with a corresponding service provider; 

determining that at least one gateway of the one or more gateways is associated with a corresponding service provider that provides public internet access; 

broadcasting an internet indication from the RAN element, the internet indication indicating that the RAN element is connected to the at least one gateway that provides public internet access; 

determining that a User Equipment (UE) has requested public internet access via the RAN element; and 






providing the UE with public internet access via the RAN element.

Claim 1

 A method comprising: 

connecting an Evolved Node B (eNB) to a plurality of gateways, wherein each gateway is associated with a corresponding Packet Data Network (PDN); 

determining that at least one gateway among the plurality of gateways is associated with a corresponding PDN that provides public internet access via the eNB; 

broadcasting an internet indication from the eNB in a predetermined System Information Block (SIB), the internet indication indicating that the eNB is connected to the at least one gateway that provides public internet access; 

receiving an attach request from a User Equipment (UE), the attach request including an attach type of internet enabled and a PDN type of internet enabled; and forwarding the attach request to a Mobility Management Entity (MME).

Claim 3

accepting the attach request; and configuring radio resources for a connection between the UE and the eNB.

Claims 2-20
Claims 1-20



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Publications:
Mori (US 2016/0192411 A1)
Nagasaka et al. (US 2017/0325149 A1)
Lau et al. (US 2017/0374695 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANG HANG YEUNG whose telephone number is (571)270-7319.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MANG HANG YEUNG/Primary Examiner, Art Unit 2463